
	
		II
		112th CONGRESS
		1st Session
		S. 1463
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2011
			Mr. Merkley (for
			 himself, Mr. Harkin, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Civil Rights Act of 1964 to protect
		  breastfeeding by new mothers and to provide for reasonable break time for
		  nursing mothers.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Breastfeeding Promotion Act of
			 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Amendments to the Civil
				Rights Act of 1964
					Sec. 101. Findings; purposes.
					Sec. 102. Amendments to title VII of the
				Civil Rights Act of
				1964.
					TITLE II—Reasonable break time
					Sec. 201. Reasonable break time for nursing
				mothers.
				
			IAmendments to the
			 Civil Rights Act of 1964
			101.Findings;
			 purposes
				(a)FindingsCongress
			 finds the following:
					(1)Women with infants
			 and toddlers are a rapidly growing segment of the labor force today.
					(2)Statistical
			 surveys of families show that over 50 percent of mothers with children less
			 than 1 year of age are in the labor force.
					(3)All major medical
			 authorities recommend that mothers breastfeed exclusively for 6 months and
			 continue breastfeeding for at least the first year of a child’s life, and that
			 arrangements be made to allow a mother’s expressing of milk if mother and child
			 must separate.
					(4)Research studies
			 show that children who are not breastfed have an increased risk of common
			 childhood illnesses, such as ear infections, eczema, and diarrhea and vomiting,
			 and of more serious diseases including severe lower respiratory infections,
			 leukemia, and sudden infant death syndrome (SIDS).
					(5)Research studies
			 have also shown that children who are not breastfed have an increased risk of a
			 number of chronic diseases, including type 2 diabetes, asthma, and childhood
			 obesity.
					(6)Exclusive
			 breastfeeding and longer durations of breastfeeding are also associated with
			 better maternal health outcomes, including a reduced risk of ovarian cancer and
			 breast cancer.
					(7)The health benefits
			 to children from breastfeeding translate into a decrease in parental
			 absenteeism due to infant illness. One-day absences to care for sick children
			 occur more than twice as often for mothers of formula feeding infants.
					(8)Congress intended
			 to include breastfeeding and expressing breast milk as protected conduct under
			 the amendment made to title VII of the Civil
			 Rights Act of 1964 by the Act entitled An Act to amend title
			 VII of the Civil Rights Act of 1964 to prohibit sex
			 discrimination on the basis of pregnancy, approved October 31, 1978
			 (commonly known as the Pregnancy Discrimination
			 Act).
					(9)Although title VII
			 of the Civil Rights Act of 1964, as
			 so amended, applies with respect to pregnancy, childbirth, or related
			 medical conditions, a few courts have failed to reach the conclusion
			 that breastfeeding and expressing breast milk in the workplace are covered by
			 such title.
					(b)PurposesThe
			 purposes of this title are—
					(1)to promote the
			 health and well-being of infants whose mothers return to the workplace after
			 childbirth; and
					(2)to clarify that
			 breastfeeding and expressing breast milk in the workplace are protected conduct
			 under the amendment made by the Act commonly known as the
			 Pregnancy Discrimination Act to title VII
			 of the Civil Rights Act of
			 1964.
					102.Amendments to
			 Title VII of the Civil Rights Act of
			 1964Section 701(k)
			 of the Civil Rights Act of 1964 (42
			 U.S.C. 2000e(k)) is amended—
				(1)by inserting
			 (including lactation) after childbirth;
			 and
				(2)by adding at the
			 end the following: For purposes of this subsection, the term
			 lactation means a condition that may result in the feeding of a
			 child directly from the breast or the expressing of milk from the
			 breast..
				IIReasonable break
			 time
			201.Reasonable
			 break time for nursing mothersSection 13 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 213) is amended in subsection (a), by inserting
			 (except section 7(r) in the case of paragraph (1) of this
			 subsection) after and 7.
			
